DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Feb. 11, 2021 has been entered. Claims 1-15 are pending. Claims 1, 4-5 and 9 have been amended. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2015/0086695 A1; March 26, 2015) in view of Wilmott et al. (US 2014/0322428 A1; Oct. 30, 2014).
Regarding claim 1, Oglesby discloses a nutritional drink comprising:
 extra virgin olive oil ([0091], Example 2 [0215]), 
water (See Examples 1 and 2),
saccharide sweeteners, polyol sweeteners and mixtures thereof ([0079], [0121]),
an emulsifying agent, such as protein emulsifiers ([0194]), and 

With respect to the amount of virgin olive oil and water, Oglesby discloses Examples using extra virgin olive oil and water ([0091]), but fails to teach the claimed amounts, wherein the beverage contains 25 to 70 wt.% virgin olive oil and 25 to 70 wt.% water. 
Wilmott discloses an oil in water dispersion used to enhance foods and beverages, wherein the dispersion can include 40 wt.% extra virgin olive oil and 56.08 wt.% water ([0164]), thus falling within the claimed ranges of 25-70 wt.% olive oil and 25-70 wt.% water. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Wilmott discloses an oil in water emulsion that is used to make beverages, which is same as Oglesby, and further teaches that it is known in the art for the emulsion to comprise the claimed amount of olive oil and water, it would have been obvious to one of ordinary skill in the art to use similar amounts of olive oil and water as taught by Wilmott in the emulsion of Oglesby. Doing so would yield the predictable result of providing a stable emulsion that enhances the beverage of Oglesby based upon what is taught by Wilmott.  
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Oglesby discloses that the beverage comprises protein emulsifiers ([0194]), such as whey protein and soy protein ([0194]). The protein emulsifiers represent the colloidal material of Oglesby. Oglesby teaches that the colloidal material is present in an amount of 0.1% to 30% ([0094]), thus overlapping the claimed range of 0.5-8 wt. %.  Therefore, Oglesby teaches that the protein emulsifier is present in an amount of at least 0.1% to 30%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claims 2 and 3, Oglesby discloses that the oil is extra virgin olive oil ([0091], Example 2 [0215]) and therefore 100 wt.% of the vegetable oil is extra virgin olive oil, thus falling within the claimed ranges of at least 50 wt.%. 
Regarding claim 4, as stated above, Oglesby discloses that the emulsion can comprise a saccharide sweetener and mixtures therefore, wherein the saccharide sweetener is sucrose, glucose or fructose ([0079]). 
Regarding claims 5 and 6, Oglesby discloses that the beverage comprises protein emulsifiers ([0194]), such as whey protein and soy protein ([0194]). The protein emulsifiers represent the colloidal material of Oglesby. Oglesby teaches that the colloidal material is present in an amount of 0.1% to 30% ([0094]), thus overlapping the claimed range of at least 2 wt. %.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Therefore, Oglesby teaches that the protein emulsifier is present in an amount of at least 2 wt. %.
Regarding claim 7, Oglesby discloses that the flavoring can be herb or spice flavor ([0084] and [0128]).
Regarding claim 8, as disclosed above with respect to claim 1, Oglesby in view of Wilmott teach that the emulsion can include 40 wt.% extra virgin olive oil and 56.08 wt.% water ([0164]), thus falling within the claimed ranges of 35-50 wt.% olive oil and 35-60 wt.% water. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Wilmott discloses an oil in water emulsion that is used to make beverages and further teaches that it is known in the art for the emulsion to comprise a higher 
Regarding claim 9, as described above with respect to claim 8, Wilmott discloses that the combination of olive oil and water comprises 96.08 wt.% of the emulsion, thus falling within the claimed range of 80 to 98.5 wt. %. 
It would have been obvious to include the olive oil and water in the emulsion of Oglesby in similar amounts as taught by Wilmott for the same reasons as stated above. 
Regarding claim 11, Oglesby and Wilmott disclose a nutritional drink as claimed comprising the same ingredients as claimed in similar amounts. The prior art, however, fails to specifically disclose the viscosity of the nutritional drink. 
Given that the prior art discloses a nutritional drink with the same components, one of ordinary skill in the art would expect the nutritional drink of Oglesby to have a viscosity similar to what is claimed. Further, as the product of Oglesby is a drink, it would have been obvious for the viscosity to be low so that the drink is flowable and can be consumed as a drinkable liquid. Viscosity is well understood, routine and conventional in the art and one of ordinary skill in the art can easily vary the viscosity depending on the amount and type of ingredients in the product as a higher amount of water will result in a less viscous drink product to produce a desired beverage viscosity. 
Regarding claim 12, Oglesby further teaches that the emulsion has a particle diameter of about 0.1 to 5 microns ([0085]), thus overlapping the claimed range of 0.5 to 20 microns. 
prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 13, Oglesby discloses the nutritional drink as described above, but fails to specifically teach packaging the nutritional drink in a sealed container. 
However, it is well known in the art to package a drink in a sealed container so that way it is preserved until consumption. It would have been obvious to package the drink of Oglesby in a sealed container in order to preserve the nutritional drink until it is ready to be consumed.
With respect to the size of the container, it further is well known in the art that packaged drinks come in a variety of sizes and therefore it would have been obvious to one of ordinary skill in the art to vary the size of the container depending on the desired amount of nutritional drink per container. 
Additionally, it would have been obvious to one of ordinary skill in the art to vary the amount of emulsion that is present in the packaged nutritional drink depending on the desired benefits and nutrition of the nutritional drink. Adding a higher amount of emulsion to the packaged nutritional drink will provide the nutritional drink with a higher amount of virgin olive oil and therefore provide the consumer with more benefits associated with the ingredients in the emulsion of claim 1. 
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claim 15, Oglesby discloses that the nutritional drink is made by mixing virgin olive oil, water, protein emulsifier, sweetening agent and flavoring ([0079], [0091], [0110], [0121], [0194], Example 2 [0215]).


Claims 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2015/0086695 A1; March 26, 2015) and Wilmott et al. (US 2014/0322428 A1; Oct. 30, 2014) as applied to claims 1 and 13 above, and further in view of Romero et al. (“Analysis of Total Contents of Hydroxytyrosol and Tyrosol in Olive Oils”, Journal of Agricultural and Food Chemistry, 2012, 60, 9017-9022; Retrieved from Internet URL: <https://pubs.acs.org/doi/pdf/10.1021/jf3026666>).
Regarding claims 10 and 14, Oglesby and Wilmott disclose the nutritional drink emulsion comprising virgin olive oil as described above, but fail to specifically teach the hydroxytyrosol content of the emulsion and the packaged nutritional drink.
Romero discloses different olive oils and the amount of hydroxytyrosol in the different olive oils (See Figure 6 on page 9020). Romero discloses that depending on the type of virgin olive oil, the amount of hydroxytyrosol will vary.
As Oglesby discloses the presence of virgin olive oil, Oglesby discloses that the emulsion will have some degree of hydroxytyrosol based upon what is taught by Romero. With respect to the exact amount, it would have been obvious to one of 
Further, it would have been obvious to one of ordinary skill in the art to vary the amount of additional ingredients in the nutritional drink to arrive at a desired hydroxytyrosol content in the nutritional drink.


Response to Arguments
Applicant’s amendments have overcome the 112 rejections from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to Oglesby not teaching the claimed amount of olive oil in the beverage have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new of rejection is made in further view of Wilmott, which discloses an oil in water dispersion used to enhance foods and beverages, wherein the dispersion can include 40 wt.% extra virgin olive oil and 56.08 wt.% water ([0164]), thus falling within the claimed ranges of 25-70 wt.% olive oil and 25-70 wt.% water. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Wilmott discloses an oil in water emulsion that is used to make beverages, which is same as Oglesby, and further teaches that it is known in the art for the emulsion to comprise the claimed amount of olive oil and water, it would have been obvious to one of ordinary skill in the art to use similar amounts of olive oil and water as taught by Wilmott in the emulsion of Oglesby. Doing so would yield the predictable result of providing a stable emulsion that enhances the beverage of Oglesby based upon what is taught by Wilmott.  
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791